J-S41017-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    HIRAM ROSADO CINTRON                       :
                                               :
                       Appellant               :   No. 110 MDA 2020

            Appeal from the PCRA Order Entered December 20, 2019
      In the Court of Common Pleas of Dauphin County Criminal Division at
                        No(s): CP-22-CR-0005451-2016


BEFORE:      KUNSELMAN, J., McLAUGHLIN, J., and STRASSBURGER, J.*

MEMORANDUM BY McLAUGHLIN, J.:                       FILED DECEMBER 23, 2020

        Hiram Rosado-Cintron appeals from the denial of his Post Conviction

Relief Act (“PCRA”) petition. See 42 Pa.C.S.A. §§ 9541-9546. Rosado-Cintron

failed to preserve his appellate issues below. We therefore affirm.

        In April 2018, Rosado-Cintron entered a negotiated plea of nolo

contendere to numerous sex crimes: Rape of a Child, Involuntary Deviate

Sexual Intercourse with a Child, Statutory Sexual Assault, Indecent Assault

Person Less Than 13 Years of Age, Indecent Exposure, Unlawful Contact with

Minor, and Corruption of Minors.1 The trial court sentenced him in June 2018

pursuant to the negotiated plea agreement to four to eight years’ incarceration


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1 18 Pa.C.S.A. §§ 3121(c), 3123(b), 3122.1(b), 3126(a)(7), 3127(a),
6318(a)(1), and 6301(a)(1)(ii), respectively.
J-S41017-20



and five years of state supervision. Rosado-Cintron did not file a post-sentence

motion or direct appeal.

       In July 2019, Rosado-Cintron filed a timely pro se PCRA petition, raising

claims of unlawful inducement into pleading guilty, ineffective assistance of

counsel, and suppression of evidence by the Commonwealth. He claimed he

was innocent and coerced into pleading guilty. The PCRA court appointed

counsel, who filed a Turner/Finley2 letter and a Petition to Withdraw.

Counsel’s Turner/Finley brief stated that a claim Rosado-Cintron wished to

raise was ineffective assistance of counsel because trial counsel did not explain

the nolo contendere plea or its impact. The PCRA court granted the Petition to

Withdraw as counsel and issued notice of its intent to dismiss Rosado-Cintron’s

petition without a hearing. See Pa.R.Crim.P. 907. Rosado-Cintron responded

to the notice by filing an objection, raising, among other things, the validity

of the plea due to ineffective assistance of counsel, noting a language barrier.

The PCRA court dismissed Rosado-Cintron’s petition. This timely appeal

followed.

       Rosado-Cintron raises the following issues on appeal:

          a. Did Plea Counsel’s actions constitute per se
          ineffectiveness, pursuant to U.S. v. Cronic, 466 U.S. 648
          (1984) when Mr. Rosado-Cintron requested that counsel file
          a reconsideration of sentence or direct appeal, Counsel
          assured said action would be completed, yet said
          reconsideration was never filed?

____________________________________________


2Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988); Commonwealth v.
Finley, 550 A.2d 213 (Pa.Super. 1988) (en banc).

                                           -2-
J-S41017-20


         b. Did Plea Counsel’s per se ineffectiveness constitute an
         invalid Plea Colloquy when Rosado-Cintron was incapable of
         making such a plea knowing, intelligent, and voluntary when
         Counsel’s instructions and lack of a translator violated Mr.
         Rosado-Cintron’s right to adequate Counsel guaranteed to
         him by both Article 1 § 9 of the Pennsylvania Constitution
         and the Sixth Amendment of the United States Constitution?

Rosado-Cintron’s Br. at 4.

      In his first issue, Rosado-Cintron claims his counsel was ineffective for

failing to file a motion to reconsider the sentence and a direct appeal. Rosado-

Cintron claims that there was ineffective assistance of counsel because if he

“had been afforded the opportunity to file an appeal, the sentence could have

been modified, and the outcome of the matter dramatically changed.” Rosado-

Cintron’s Br. at 8-9.

      Rosado-Cintron did not raise this issue in his PCRA petition and it is

therefore waived. “[A] claim not raised in a PCRA petition cannot be raised for

the first time on appeal.” Commonwealth v. Santiago, 855 A.2d 682, 691

(Pa. 2004). This is because “[p]ermitting a PCRA petitioner to append new

claims to the appeal already on review would wrongly subvert the time

limitation and serial petition restrictions of the PCRA.” Id. (quoting

Commonwealth v. Bond, 819 A.2d 33, 52 (Pa. 2002)). Because Rosado-

Cintron did not raise this claim before the PCRA court, we cannot review it.

      In his second issue, Rosado-Cintron challenges the validity of his plea,

claiming he was unable to enter a knowing, intelligent, and voluntary plea

because counsel did not provide proper instruction and he lacked a translator.

Rosado-Cintron’s Br. at 4. Rosado-Cintron claims that “there [was] a viable


                                     -3-
J-S41017-20



‘language barrier’” and he “was incapable of understanding the charges

against him.” Id. at 12-13. He claims the “colloquy was invalid from the start

since it is well understood that an individual cannot enter into a plea of guilty

without understanding implications of said plea bargain.” Id. at 12-13.

Rosado-Cintron states that counsel’s instructions and lack of a translator

caused him to enter a plea unknowingly. Id. at 4.

      Rosado-Cintron also waived this issue by not raising it in his PCRA

petition. His PCRA petition claimed his plea was unlawfully induced in three

ways: (1) the victim’s grandmother, Rosado-Cintron’s ex-wife, fabricated the

case and threatened to kill him; (2) his attorney was ineffective for not

challenging allegedly false evidence, presenting character witnesses or

evidence of his peaceful character, or explaining the plea or its impact; and

(3) the Commonwealth suppressed a tape that contained exculpatory

evidence. None of those reasons claimed Rosado-Cintron needed a translator

and did not have one during the plea proceedings. Rosado-Cintron failed to

preserve his appellate claims below, and we therefore affirm the order denying

his PCRA petition.

      Order affirmed.




                                      -4-
J-S41017-20




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/23/2020




                          -5-